Kane, J. (concurring).
I concur to the extent that liability on the part of defendant County of Schuyler can only be established if the roadway in question was subject to the standards in the Department of Transportation Highway Design Manual, including its related publications Guardrail I, II and III, and the County somehow failed to comply with those standards. A municipality cannot be held liable for failing to adhere to engineering standards which are not applicable to the roadway in question (see Vizzini v State of New York, 278 AD2d 562, 563 [2000]). Here, plaintiff’s expert postulates that the Manual’s standards apply and were violated. The County’s expert asserts that those standards are inapplicable to the roadway in question, but provides no factual basis or citation to the Manual itself to support that assertion. Because there are questions of fact regarding the applicability of the Manual’s guide rail standards and the County’s compliance therewith, I concur that the County is not entitled to summary judgment at this time.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as granted the motion of defendant County of Schuyler; said motion denied; and, as so modified, affirmed.